SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Parent Company Financial Statements Balance Sheet – Assets 2 Balance Sheet – Liabilities 3 Statement of Income 4 Statement of Comprehensive Income 5 Statement of Cash Flows 6 Statement of Changes in Shareholders’ Equity 1/1/2013 to 6/30/2013 8 1/1/2012 to 6/30/2012 9 Statement of Value Added 10 Consolidated Financial Statements Balance Sheet - Assets 11 Balance Sheet - Liabilities 12 Statement of Income 13 Statement of Comprehensive Income 14 Statement of Cash Flows 15 Statement of Changes in Shareholders’ Equity 1/1/2013 to 6/30/2013 17 1/1/2012 to 6/30/2012 18 Statement of Value Added 19 Comments on the Company’s Consolidated Performance 20 Notes to the Financial Statements 32 Reports and Statements Unqualified Independent Auditors’ Review Report 78 PAGE 1 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 6/30/2013 Paid-in Capital Common Preferred 0 Total Treasury Shares Common 0 Preferred 0 Total 0 PAGE 2 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 6/30/2013 YTD Previous Year 12/31/2012 1 Total assets Curr ent assets Cash and cash equivalents Trade receivables Inventories Other current assets Non-current assets Long-term receivables Deferred taxes Other non-current assets Investments Property, plant and equipment Intangible assets PAGE 3 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter 6/30/2013 YTD Previous Year 12/31/2012 2 Total liabilities and shareholders' equity Current liabilities Payroll and related taxes Trade payables Taxes payable Borrowings and financing Other payables Provisions Provision for tax, social security, labor and civil risks Non-current liabilities Borrowings and financing Other payables Provisions Provision for tax, social security, labor and civil risks Other provisions Provision for environmental liabilities and asset decommissioning Employee benefits Provision for losses on investments Shareholders’ equity Issued capital Capital reserves 30 30 Earnings reserves Legal reserve Statutory reserve Additional dividends and interest on capital proposed - Retained earnings/accumulated losses - Other comprehensive income PAGE 4 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statements of Income (R$ thousand) Code Description Current Quarter 4/1/2013 to 6/30/2013 YTD Current Year 1/1/2013 to 6/30/2013 Same Quarter of Previous Year 4/1/2012 to 6/30/2012 YTD Previous Year 1/1/2012 to 6/30/2012 Net revenue from sales and/or services Cost of sales and/or services Gross profit Operating expenses/income Selling expenses General and administrative expenses Other operating income Other operating expenses Share of profits (losses) of investees Profit (loss) before finance income (costs) and taxes Finance income (costs) Finance income Finance costs Net exchange gains (losses) on financial instruments Finance costs Profit (loss) before taxes on income Income tax and social contribution Profit (loss) from continuing operations Profit (loss) for the period Earnings per share - (R$/share) Basic earnings per share Common shares Diluted earnings per share Common shares PAGE 5 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 4/1/2013 to 6/30/2013 YTD Current Year 1/1/2013 to 6/30/2013 Same Quarter of Previous Year 4/1/2012 to 6/30/2012 YTD Previous Year 1/1/2012 to 6/30/2012 Profit (loss) for the period Other comprehensive income Cumulative translation adjustments for the period Available-for-sale assets, net of taxes Comprehensive income for the period PAGE 6 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2013 to 6/30/2013 YTD Previous Year 01/01/2012 to 6/30/2012 Net cash generated by (used in) operating activities Cash generated from operations 6.01.01.01 Profit for the period -921,666 Accrued charges on borrowings and financing Accrued charges on borrowings and financing (granted) -18,885 0 Depreciation/ depletion / amortization Share of profits of investees -942,436 -507,121 Deferred income tax and social contribution -459,876 -929,664 Provision for tax, social security, labor, civil and environmental risks Inflation adjustment and exchange differences, net Gain on derivative transactions Residual value of writen-off long-lived assets 0 Impairment of available-for-sale security Other provisions -31,460 Changes in assets and liabilities -884,214 6.01.02.01 Trade receivables - third parties -78,773 Receivables from related parties -88,274 Inventories Receivables from related parties -13 Recoverable taxes -423 -15,728 Judicial deposits -15,308 Dividends received from subsidiaries Trade payables -49,798 Payroll and related taxes -51,467 Taxes -55,918 -72,856 Taxes in installments - REFIS -52,118 -192,775 Payables to related parties -1,692 Tax, social security, labor, civil and environmental liabilities -6,514 Interest paid -863,981 -1,077,697 Interest received 0 Interest on swap paid -2,466 -6,764 Other liabilities -12,733 -2,424 Net cash used in investing activities -965,049 6.02.01 Investments/advances for future capital increase -67,370 -531,768 Purchase of property, plant and equipment -624,309 -725,615 Capital reduction in subsidiary 0 Receipt/payment in derivative transactions -127 0 Purchase of intangible assets -11 0 Related parties loans -293,307 0 Receipt of intercompany loans 0 Net cash generated by (used in) financing activities -556,347 -1,597,488 Borrowings and financing raised - third parties Amortization of borrowings - third parties -418,455 -1,218,247 Amortization of related parties borrowings 0 -244,701 Dividends and interest on capital paid -690,963 -1,199,668 PAGE 7 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2013 to 6/30/2013 YTD Previous Year 01/01/2012 to 6/30/2012 Exchange differences on translating cash and cash equivalents 0 Decrease in cash and equivalents -901,948 Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period PAGE 8 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2013 to 6/30/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Opening balances 30 Adjusted opening balances 30 Capital transactions with shareholders -560,000 -560,000 Approval of prior year's proposed dividends -560,000 -560,000 Total comprehensive income -570,426 -48,631 Profit for the period Other comprehensive income -570,426 -570,426 Cumulative translation adjustments for the period Available-for-sale financial assets, net of taxes -651,474 -651,474 Closing balances 30 -184,102 PAGE 9 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2012 to 6/30/2012 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Opening balances 30 -1,366,776 Adjusted opening balances 30 -1,366,776 Capital transactions with shareholders -3,132,545 -237,978 -511,470 Capital increases -2,859,053 Interest on capital -237,978 -237,978 Approval of prior year's proposed dividends -273,492 -273,492 Total comprehensive income -921,666 -20,826 Profit for the period -921,666 -921,666 Other comprehensive income Cumulative translation adjustments for the period Available-for-sale financial assets, net of taxes Closing balances 30 -1,159,644 -465,936 PAGE 10 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Value Added (R$ thousand) Code Description YTD Current year 1/1/2013 to 6/30/2013 YTD Previous year 1/1/2012 to 6/30/2012 Revenues Sales of products and services Other revenues/(expenses) Allowance for doubtful debts Raw materials acquired from third parties -5.077,446 -5,592,305 Costs of sales and services -4,465,891 -3,770,290 Materials, eletric power, outside services and other -622,976 -560,348 Impairment of assets -1,261,667 Gross value added Retentions -466,832 -449,223 Depreciation, amortization and depletion -466,832 -449,223 Wealth created Value added received as transfer Share of profits of subsidiaries Finance income/exchange gains Other Wealth for distribution Wealth distributed Personnel Salaries and wages Benefits Severance pay fund (FGTS) Taxes, Fees and Contributions -378,728 Federal -473,371 State Municipal Lenders and lessors Interest Leases Other Shareholders -921,666 Interest on capital 0 (Accumulated losses)/Retained earningsfor the year -1,159,644 PAGE 11 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 6/30/2013 YTD Previous Year 12/31/2012 1 Total assets Current assets Cash and cash equivalents Trade receivables Inventories Other current assets Non-current assets Long-term receivables Investments measured at amortized cost Deferred taxes Other non-current assets Investments Property, plant and equipment Intangible assets PAGE 12 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Liabilities (R$ thousand) Code Description Current Quarter 6/30/2013 YTD Previous Year 12/31/2012 2 Total liabilities and shareholders' equity Current liabilities Payroll and related taxes Trade payables Taxes payable Borrowings and financing Other payables Provisions Provision for tax, social security, labor and civil risks Non-current liabilities Borrowings and financing Other payables Deferred taxes Provisions Provision for tax, social security, labor and civil risks Other provisions Provision for environmental liabilities and asset decommissioning Employee benefits Shareholders’ equity Issued capital Capital reserves 30 30 Earnings reserves Legal reserve Statutory reserve Additional dividends proposed - Retained earnings/accumulated losses - Other comprehensive income Non-controlling interests PAGE 13 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements - Statement of Income (R$ thousand) Code Description Current Quarter 4/1/2013 to 6/30/2013 YTD Current Year 1/1/2013 to 6/30/2013 Same Quarter of Previous Year 4/1/2012 to 6/30/2012 YTD Previous Year 1/1/2012 to 6/30/2012 Net revenue from sales and/or services Cost of sales and/or services Gross profit Operating expenses/income Selling expenses General and administrative expenses Other operating income Other operating expenses Share of profits (losses) of investees Profit (loss) before finance income (costs) and taxes Finance income (costs) Finance income Finance costs Net exchange gains (losses) on financial instruments Finance costs Profit (loss) before taxes on income Income tax and social contribution Profit (loss) from continuing operations Consolidated profit (loss) for the period Attributable to owners of the Company Attributable to non-controlling interests Earnings per share - (R$/share) Basic earnings per share Common shares Diluted earnings per share Common shares PAGE 14 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 4/1/2013 to 6/30/2013 YTD Current Year 1/1/2013 to 6/30/2013 Same Quarter of Previous Year 4/1/2012 to 6/30/2012 YTD Previous Year 1/1/2012 to 6/30/2012 Profit (loss) for the period Other comprehensive income Cumulative translation adjustments for the period Available-for-sale assets, net of taxes Consolidated comprehensive income for the period Attributable to owners of the Company Attributable to non-controlling interests PAGE 15 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2013 to 6/30/2013 YTD Previous Year 01/01/2012 to 6/30/2012 Net cash generated by (used in) operating activities Cash generated from operations 6.01.01.01 Profit for the period -955,806 Accrued charges on borrowings and financing Depreciation/ depletion / amortization Share of profits of investees -299,280 -407,888 Deferred income tax and social contribution -467,700 -882,801 Provision for tax, social security, labor, civil and environmental risks Inflation adjustment and exchange differences, net Gain on derivative transactions -7,490 Impairment of available-for-sale security Residual value of writen-off long-lived assets Other provisions Changes in assets and liabilities -1,537,419 -1,749,455 6.01.02.01 Trade receivables -129,705 -99,421 Inventories -97,457 Receivables from related parties -4,499 -220,632 Recoverable taxes -99,277 Judicial deposits -26,715 Dividends received from subsidiaries 0 Trade payables -311,339 Payroll and related taxes -52,669 Taxes -5,863 Taxes in installments - REFIS -52,176 -193,019 Payables to related parties -3,463 Tax, social security, labor, civil and environmental liabilities -11,872 -7,852 Interest paid -1,098,710 -1,284,079 Interest on swap paid -2,466 -34,490 Other liabilities -35,899 -41,721 Net cash used in investing activities -719,541 -1,763,345 6.02.02 Investments/advances for future capital increase 0 -141,082 Purchase of property, plant and equipment -963,283 -1,384,810 Cash from acquisition of subsidiaries 0 Acquisition of subsidiaries 0 -300,545 Receipt/payment in derivative transactions Purchase of intangible assets -38 -505 Financial investments -29,035 Net cash generated by (used in) financing activities -1,433,286 Borrowings and financing raised Amortization of borrowings -378,066 -1,261,401 Amortization of principal - acquisition of subsidiaries 0 -806,937 Dividends and interest on capital paid -690,963 -1,199,668 Capital contribution by non-controlling shareholders Exchange differences on translating cash and cash equivalents Decrease in cash and equivalents -2,328,748 Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period PAGE 16 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2013 to 6/30/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other compre-hensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity Opening balances 30 Adjusted opening balances 30 Capital transactions with shareholders -560,000 -560,000 -560,000 Approval of prior year's proposed dividends -560,000 -560,000 -560,000 Total comprehensive income -570,426 -48,631 -3,593 -52,224 Profit for the period -3,593 Other comprehensive income -570,426 -570,426 -570,426 Cumulative translation adjustments for the period Available-for-sale financial assets, net of taxes -651,474 -651,474 -651,474 Internal changes in shareholders' equity Non-controlling interests in subsidiaries Closing balances 30 -184,102 PAGE 17 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2012 to 6/30/2012 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other compre-hensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity Opening balances 30 -1,366,776 Adjusted opening balances 30 -1,366,776 Capital transactions with shareholders -3,132,545 -237,978 -511,470 -511,470 Capital increases -2,859,053 Interest on capital -237,978 -237,978 -237,978 Approval of prior years proposed dividends -273,492 -273,492 -273,492 Total comprehensive income -921,666 -20,826 -34,140 -54,966 Profit (loss) for the period -921,666 -921,666 -34,140 -955,806 Other comprehensive income Cumulative translation adjustments for the period Available-for-sale financial assets, net of taxes Internal changes in shareholders' equity Non-controlling interests in subsidiaries Closing balances 30 -1,159,644 -465,936 PAGE 18 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description YTD Current year 1/1/2013 to 6/30/2013 YTD Previous year 1/1/2012 to 6/30/2012 Revenues Sales of products and services Other revenues/(expenses) Allowance for doubtful debts -14,508 Raw materials acquired from third parties -6,265,885 -7,672,341 Costs of sales and services -5,397,367 -4,823,274 Materials, eletric power, outside services and other -895,501 -800,814 Impairment of assets -2,048,253 Gross value added Retentions -579,489 -518,494 Depreciation, amortization and depletion -579,489 -518,949 Wealth created Value added received as transfer Share of profits of subsidiaries Finance income/exchange gains Other Wealth for distribution Wealth distributed Personnel Salaries and wages Benefits Severance pay fund (FGTS) Taxes, Fees and Contributions Federal -171,971 State Municipal Lenders and lessors Interest Leases Other Shareholders -955,806 Interest on capital 0 (Accumulated losses)/Retained earningsfor the year -1,159,644 Non-controlling interests -3,593 -34,140 PAGE 19 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Economic Scenario The outlook for global economic activity is one of moderate growth. In June, the global manufacturing Purchasing Managers Index (PMI) moved up for the sixth consecutive month, reaching 50.6 points. Despite the strengthening of private consumption in the United States and Japan, other factors, such as soaring unemployment, especially in Europe, the fiscal restrictions in certain of the mature economies and the Chinese slowdown are pointing to exceptionally modest economic growth in 2013. As a result, the central banks in the developed countries have kept interest rates at historically minimum levels, while expansionist monetary policies are prevailing in some of the developing nations. The IMF expects global GDP growth of 3.1% in 2013, very close to the 2012 figure. USA U.S. GDP grew by an annualized 1.7% in 2Q13 versus 1.8% recorded in 1Q13, chiefly due to household consumption. The FED is predicting growth of between 2.3% and 2.8% for the year as a whole. According to the institution, industrial production grew by 0.3% in June, with capacity utilization of 77.8%. Manufacturing PMI stood at 50.9 points, versus 49.0 points in May. Europe Eurozone GDP recorded its sixth consecutive quarterly decline in 1Q13, falling by 0.2% over 4Q12. Germany, the region’s biggest economy, posted growth of only 0.1% in the quarter, while France dipped by 0.2%. The European Central Bank expects shrinkage of 0.6% in 2013. Eurozone unemployment averaged 12.2% in May, equivalent to 19.3 million people out of work, in line with the previous month figure. Greece and Spain continued to record the highest rates, around 27%, versus only 5.3% in Germany. On the other hand, manufacturing PMI reached 48.8 points in June, the highest figure for 16 months. UK GDP edged up by 0.6% over 1Q13, while annualized inflation increased from 2.7% in May to 2.9% in June. The Bank of England is predicting annual inflation of more than 3%, which should jeopardize consumer spending, with consequent negative pressure on economic growth. Asia In China, certain indicators are pointing to a slowdown in economic activity. According to the National Bureau of Statistics of China, 2Q13 GDP grew by 7.5%, versus 7.7% in 1Q13 and 7.9% in 4Q12. Manufacturing PMI actually recorded a decline in 2Q13, falling from 51.6 points in March to 48.2 points in June. On the other hand, Japan posted annualized growth of 4.1% in the first quarter, fueled by private consumption and exports, benefiting from the yen devaluation policy. In April, industrial production moved up by 0.9%, while retail sales increased by 0.6%. Manufacturing PMI stood at 52.3 points in June, above the 51.5 points recorded in May, the fourth consecutive monthly upturn and the best result in 28 months. Brazil First-quarter GDP grew by 0.6%, reflecting agricultural growth of 9.7%, the 4.6% upturn in gross fixed capital formation and the 0.1% increase in household consumption. In the 12 months through March 2013, GDP grew by 1.2% over the same period last year. The Central Bank’s FOCUS report expects annual GDP growth of 2.24%. Industrial output in May fell by 2.0% over April, but still moved up 1.7% year-on-year in the first five months. PAGE 20 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Inflation measured by the IPCA consumer price index recorded 0.26% in June 2013, giving 6.70% in the last 12 months, above the target ceiling defined by the Monetary Policy Committee (COPOM). As a result, the COPOM raised the Selic base rate for the third consecutive time at its last meeting in July, this time to 8.50% p.a. On the foreign exchange front, the real depreciated by 10% against the U.S. dollar in 2Q13, closing June at R$2.22/US$, while foreign reserves totaled US$371 billion. Macroeconomic Projections IPCA (%) Commercial dollar (final – R$) SELIC (final - %) GDP (%) Industrial Production (%) Source: FOCUS BACEN Base: August 02, 2013 Adoption of IFRS 10/11 As of January 1, 2013, the Company adopted IFRS 10 – Consolidated Financial Statements, corresponding to CPC 36 (R3) – Demonstrações Financeiras Consolidadas , approved by the CVM in December 2012, and IFRS 11 – Joint Arrangements, corresponding to CPC 19 (R2) - Negócios em Conjunto , approved by the CVM in November 2012. As a result, given that the proportional consolidation method is no longer permitted, the Company has ceased to consolidate its jointly-owned subsidiaries Namisa, MRS Logística and CBSI, and now accounts for them under the equity method. The main impacts are on net revenue, cost of goods sold, gross profit, financial result, equity result and net income. For comparability purposes, the consolidated financial statements for the first half of 2012 were reclassified to reflect this alteration. Net Revenue CSN recorded consolidated net revenue of R$4,060 million in 2Q13, 11% up on the R$3,642 million recorded in 1Q13, mainly due to increased revenue from the mining and steel segments. Cost of Goods Sold (COGS) In 2Q13, consolidated COGS came to R$3,020 million, 6% more than the R$2,852 million posted in the previous quarter, chiefly due to higher sales in the mining and steel segments. Selling, General, Administrative and Other Operating Expenses Consolidated SG&A expenses totaled R$380 million in 2Q13, 22% up on the R$311 million registered in 1Q13, essentially due to higher expenses from freight, third-party services and personnel. CSN recorded a net expense of R$145 million in the “Other Operating Expenses” line in 2Q13, R$50 million up on 1Q13, basically due to the completion of provisions for contingencies. PAGE 21 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 EBITDA The Company uses Adjusted EBITDA to measure the performance of its various segments and their operating cash flow generation capacity. It comprises net income before the net financial result, income and social contribution taxes, depreciation and amortization, equity income and other operating revenue (expenses). However, although it is used to measure segment results, EBITDA is not a measure recognized by Brazilian accounting practices or International Financial Reporting Standards (IFRS), has no standard definition and therefore should not be compared to similar indicators adopted by other companies. Adjusted EBITDA and the adjusted EBITDA margin consider the Company’s proportional interest in Namisa, MRS Logística and CBSI and is on a comparable basis with the amounts published in 2012. Consolidated adjusted EBITDA totaled R$1,095 million in 2Q13, 21% up on the R$902 million recorded in 1Q13, primarily due to the contributions of the steel, mining and logistics segments. The consolidated adjusted EBITDA margin stood at 24% in the second quarter, 2 p.p. more than in 1Q13. Financial Result and Net Debt The 2Q13 net financial result was negative by R$458 million, chiefly due to the following factors : ü Interest on loans and financing totaling R$546 million; ü Expenses of R$17 million with the monetary restatement of tax payment installments; ü Other financial expenses totaling R$18 million. These negative effects were partially offset by consolidated financial revenue of R$60 million and monetary and foreign exchange variations of R$63 million, including the result of derivative operations . Gross debt, net debt and the net debt/EBITDA ratio presented below reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI and are on a comparable basis with the amounts published in 2012 . On June 30, 2013, consolidated net debt stood at R$16.9 billion, R$0.7 billion more than the R$16.2 billion recorded on March 31, 2013, essentially due to the following factors : ü Interest on equity payments totaling R$0.4 billion; ü Investments of R$0.6 billion in fixed assets; ü A R$0.5 billion effect related to the cost of debt; ü A R$0.3 billion increase in working capital. These effects were partially offset by adjusted EBITDA of R$1.1 billion. The net debt/EBITDA ratio closed the second quarter at 3.92x, based on LTM adjusted EBITDA. PAGE 22 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Equity Result Consolidated equity result totaled R$283 million, R$266 million more than in 1Q13, basically due to the improved result of the jointly-owned subsidiary Namisa. Net Income CSN posted consolidated net income of R$502 million in 2Q13, R$486 million up on 1Q13, mainly due to the increase in gross profit, fueled by period equity result and the financial result. Capex Investments reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI and are on a comparable basis with the amounts published in 2012. CSN invested R$606 million in 2Q13, R$344 million of which in the parent company, mostly in the following projects: ü Casa de Pedra mine and Itaguaí Port: R$135 million; ü Construction of the long steel plant: R$109 million. The remaining R$262 million went to subsidiaries and joint subsidiaries, as follows: ü Transnordestina Logística: R$125 million; ü MRS: R$73 million; ü Tecon: R$29 million. Working Capital Working capital closed 2Q13 at R$1,942 million, R$276 million up on the R$1,666 million recorded at the end of 1Q13, chiefly due to the increase in accounts receivable and the reduction in the suppliers line, partially offset by lower inventories. In comparison with the end of 1H12, working capital fell by R$372 million, due to improved payment management and the reduction in inventories, partially offset by the upturn in accounts receivable. The average inventory turnover period fell by 19 days, while the average supplier payment period increased by four days, reducing the cash conversion cycle by 23 days. PAGE 23 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 WORKING CAPITAL (R$ MM) 2Q12 1Q13 2Q13 Change 2Q13 x 1Q13 Change 2Q13 x 2Q12 Assets Accounts Receivable Inventory (*) Advances to Taxes 5 12 25 13 20 Liabilities Suppliers Salaries and Social Contribution 13 16 Taxes Payable 3 Advances from Clients 27 30 36 6 9 Working Capital TURNOVER RATIO Average Periods 2Q12 1Q13 2Q13 Change 2Q13 x 1Q13 Change 2Q13 x 2Q12 Receivables 32 30 32 2 0 Supplier Payment 44 59 48 4 Inventory Turnover 90 82 71 Cash Conversion Cycle 78 53 55 2 (*) Inventory - includes "Advances to Suppliers" and does not include "Supplies". Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: Steel Mining Logistics Cement Energy Pres. Vargas Steel Mill Casa de Pedra Railways: Volta Redonda CSN Energia Porto Real Namisa (60%) - MRS Arcos Itasa Paraná Tecar - Transnordestina LLC ERSA Port: Lusosider - Sepetiba Tecon Prada (Distribution and Packaging) Metalic SWT The information on CSN’s five business segments is derived from the accounting data, together with allocations and the apportionment of costs among the segments . Results by segment reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI and are on a comparable basis with the amounts published in 2012. Net Revenue by Segment (R$ million) PAGE 24 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Adjusted EBITDA by Segment (R$ million) R$ million 2Q13 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 3,147 984 43 263 53 105 (535) 4,060 Domestic Market 2,488 68 43 263 53 105 (238) 2,782 Foreign Market 659 916 - (297) 1,278 Cost of Goods Sold (2,527) (601) (22) (178) (34) (70) 411 (3,020) Gross Profit 620 383 21 85 20 35 (124) 1,040 Selling, General and Administrative Expenses (180) (37) (5) (24) (5) (19) (110) (380) Depreciation 179 53 2 36 4 8 (18) 264 Proportional EBITDA of Jointly Controlled Companies 171 171 Adjusted EBITDA 619 398 18 97 19 24 (80) 1,095 R$ million 1Q13 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 2,947 747 39 225 47 98 (461) 3,642 Domestic Market 2,313 87 39 225 47 98 (218) 2,592 Foreign Market 634 659 - (243) 1,050 Cost of Goods Sold (2,456) (454) (21) (171) (41) (67) 358 (2,852) Gross Profit 492 293 19 55 6 30 (103) 790 Selling, General and Administrative Expenses (158) (17) (6) (22) (5) (14) (89) (311) Depreciation 194 51 2 31 4 7 (2) 287 Proportional EBITDA of Jointly Controlled Companies 135 135 Adjusted EBITDA 528 326 15 63 5 24 (59) 902 PAGE 25 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Steel Scenario According to the World Steel Association (WSA), global crude steel production totaled 790 million tonnes in 1H13, 2% higher than in 1H12, with China being responsible for 389 million tonnes, 8% up in the same period. Global capacity use reached 79% in June 2013, remaining flat over the previous month. In this scenario, the WSA expects global apparent steel consumption of 1.45 billion tonnes in 2013, 2.9% more than the year before, with China accounting for 669 million tonnes, 3.5% more than in 2012. According to the Brazilian Steel Institute (IABr), domestic crude steel production came to 17.0 million tonnes in 1H13, 2% down year-on-year, while rolled flat output totaled 7.4 million tonnes, remaining stable. Apparent domestic flat steel consumption amounted to 6.8 million tonnes in the first half, with no change over 1H12. In the same period, domestic sales of 6.0 million tonnes moved up by 5%, while imports of 0.8 million tonnes fell by a substantial 28%. On the other hand, exports climbed by 17% to 1.0 million tonnes. The IABr expects Brazilian crude steel production to increase by 5.8% in 2013 to 36.5 million tonnes, accompanied by domestic sales growth of 7.6% to 23.3 million tonnes and a 4.2% upturn in apparent consumption to 26.2 million tonnes. Automotive According to ANFAVEA (the Auto Manufacturers’ Association), vehicle production totaled 1.9 million units in 1H13, 18% up on 1H12, with sales of 1.8 million units, up by 5%. FENABRAVE (the Vehicle Distributors’ Association) expects car and light commercial vehicle sales to increase by 2.6% in 2013, representing record sales of 3.7 million units, while ANFAVEA estimates growth of up to 4.5% in vehicle production and domestic sales. Construction According to ABRAMAT (the Construction Material Manufacturers’ Association), sales of building materials increased by 4.4% in 2013 through May over the same period last year. ABRAMAT estimates annual sales growth of 4.5%, although the results in the coming months will depend on public policy measures, given the slowdown of the real estate market. Home Appliances According to the IBGE (Brazilian Institute of Geography and Statistics), white goods production fell by 9.7% in May and 1.65% in the first five months over the same periods last year. The government recently announced an alteration in the schedule and recomposition of the IPI tax on home appliances and furniture. The reduction, in place since the end of 2011, should be gradually removed by September, but not entirely. Eletros ( the Home Appliance and Consumer Electronics Manufacturers’ Association) expects home appliance sales to move up by 9% in 2013. According to the association, the Minha Casa Melhor (My Better Home) program, which permits furniture and home appliance financing for beneficiaries of the Minha Casa, Minha Vida (My Home, My Life) program, could leverage appliance sales by up to eight million units. PAGE 26 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Distribution According to INDA (the Brazilian Steel Distributors’ Association), domestic flat steel sales by distributors totaled 2.1 million tonnes in the first half, 2% down on the first six months of last year. In the same period, purchases by the associated network came to 2.3 million tonnes, 6.9% up year-on-year. Inventories closed June at around 1.1 million tonnes, 4% up on May, with a turnover of 3.2 months. Sales Volume CSN sold 1.6 million tonnes of steel in 2Q13, 2% more than in 1Q13 and in line with the all-time record posted in 3Q12. Of this total, 77% went to the domestic market, 20% were sold by overseas subsidiaries and 3% went to direct exports. Domestic Sales Volume Domestic sales totaled 1.2 million tonnes, 2% more than the 1Q13 figure. Foreign Sales Volume Foreign sales totaled 370,000 tonnes in 2Q13, 2% up on the previous quarter. Of this total, the overseas subsidiaries sold 324,000 tonnes, 192,000 of which by SWT. Direct exports came to 46,000 tonnes. Prices Average net revenue per tonne reached R$1,944 in 2Q13, 4% higher than the 1Q13 average of R$1,867. Net Revenue Net revenue from steel operations totaled R$3,147 million, 7% more than in 1Q13, chiefly due to the upturn prices and sales volume. Cost of Goods Sold (COGS) Steel segment COGS stood at R$2,527 million, 3% more than the previous quarter, basically due to higher sales volume. Adjusted EBITDA Adjusted steel segment EBITDA totaled R$619 million in 2Q13, 17% up on the previous three months, chiefly due to higher prices and sales volume, raising the adjusted EBITDA margin to 20%. Production The Presidente Vargas Steelworks (UPV) produced 1.2 million tonnes of crude steel in the second quarter, 10% more than in 1Q13, while slab purchases from third parties came to 165,000 tonnes and rolled steel output totaled 1.2 million tonnes, an 11% improvement over the previous three months. PAGE 27 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Production (in thousand t) 1Q13 2Q13 Change 2Q13 x 1Q13 Crude Steel (P. Vargas Mill) 10% Purchased Slabs from Third Parties 40% Total Crude Steel 13% Total Rolled Products 11% Production Costs (Parent Company) In 2Q13, the Presidente Vargas Steelworks’ total production costs came to R$1,722 million, R$51 million more than in 1Q13, chiefly due to increased output in the quarter. Mining Scenario In 2Q13, the seaborne iron ore market was negatively impacted by the slowdown in Chinese construction and industrial activity. The level of steel output and high inventories pressured steel product prices, in turn affecting iron ore prices. In addition, tighter credit jeopardized the iron ore purchasing power of the Chinese steel mills at the end of the quarter. As a result, the Platts Fe62% CFR China index averaged US$125.95/dmt in the second quarter, 15% down on the previous three months. The iron-ore quality premium hovered between US$1.77 and US$2.29/dmt per 1% of Fe content, while freight costs on the Tubarão/Qingdao route averaged US$17.84/wmt. In 2Q13, Brazilian exports accounted for 24% of the seaborne market, totaling 75 million tonnes, 10% up on the previous quarter. Iron Ore Sales In 2Q13, iron ore sales totaled 6.0 million tonnes, 45% more than in 1Q13, virtually all of which was sold abroad. Of this total, 2.9 million tonnes were sold by Namisa
